

114 S2114 IS: To correct inconsistencies in the definitions relating to Native Americans in the Patient Protection and Affordable Care Act.
U.S. Senate
2015-10-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 2114IN THE SENATE OF THE UNITED STATESOctober 1, 2015Ms. Murkowski (for herself, Mr. Sullivan, and Mr. Schatz) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo correct inconsistencies in the definitions relating to Native Americans in the Patient
			 Protection and Affordable Care Act.
	
		1.Technical corrections to
			 PPACA
			(a)Definition of
 IndianSection 1304 of the Patient Protection and Affordable Care Act (42 U.S.C. 18024) is amended by adding at the end the following:
				
					(f)Indian
						(1)In
 generalIn this title, the term Indian means any individual—
 (A)described in paragraph (13) or (28) of section 4 of the Indian Health Care Improvement Act (25 U.S.C. 1603);
 (B)who is eligible for health services provided by the Indian Health Service under section 809 of the Indian Health Care Improvement Act (25 U.S.C. 1679);
 (C)who is of Indian descent and belongs to the Indian community served by the local facilities and program of the Indian Health Service; or
 (D)who is described in paragraph (2).
							(2)Included
 individualsThe following individuals shall be considered to be an Indian:
 (A)A member of a Federally-recognized Indian tribe.
 (B)A resident of an urban center who meets 1 or more of the following 4 criteria:
 (i)Membership in a tribe, band, or other organized group of Indians, including those tribes, bands, or groups terminated since 1940 and those recognized now or in the future by the State in which they reside, or being a descendant, in the first or second degree, of any such member.
 (ii)Is an Eskimo or Aleut or other Alaska Native.
 (iii)Is considered by the Secretary of the Interior to be an Indian for any purpose.
 (iv)Is determined to be an Indian under regulations promulgated by the Secretary.
 (C)An individual who is considered by the Secretary of the Interior to be an Indian for any purpose.
 (D)An individual who is considered by the Secretary to be an Indian for purposes of eligibility for Indian health care services, including as a California Indian, Eskimo, Aleut, or other Alaska Native..
			(b)Conforming
			 amendments
				(1)Affordable
 choices health benefit plansSection 1311(c)(6)(D) of the Patient Protection and Affordable Care Act (42 U.S.C. 18031(c)(6)(D)) is amended by striking section 4 of the Indian Health Care Improvement Act and inserting section 1304(f).
				(2)Reduced
			 cost-sharing for individuals enrolling in qualified health
 plansSection 1402(d) of the Patient Protection and Affordable Care Act (42 U.S.C. 18071(d)) is amended—
 (A)in paragraph (1), in the matter preceding subparagraph (A), by striking section 4(d) of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b(d)) and inserting section 1304(f); and
 (B)in paragraph (2), in the matter preceding subparagraph (A), by striking (as so defined) and inserting (as defined in section 1304(f)).
					(3)Exemption from
 penalty for not maintaining minimum essential coverageSection 5000A(e) of the Internal Revenue Code of 1986 is amended by striking paragraph (3) and inserting the following:
					
 (3)IndiansAny applicable individual who is an Indian (as defined in section 1304(f) of the Patient Protection and Affordable Care Act)..